Title: To Benjamin Franklin from John Shaffer: Two Letters, 18 October 1783
From: Shaffer, John
To: Franklin, Benjamin


          
            I.
            
              Monsieur
              Paris 18 Octobre 1783
            
            Mr. L’avocat qui a eu la bonté d’aller voir votre Excellence pour moi, m’a dit que vous vouliez bien avoir la bonté de m’avancer quelques secours pour mes alimens en attendant l’arrivée de Monsieur Barkely. Les obligations que je vous ai deja pour pareil service que vous avez bien voulu me rendre précedement, me fait espérer que vous ne me refuserez pas cette grace dans le cas pressent où je me trouve, malade et denué de tout, jusques à ce que mes effets sont dégagés, Vous pouvez compter Monsieur sur mon exactitude a vous rembourser ce que je vous dois. Je prendrai au reste ensuite avec vous tels arrangemens que vous croirez le plus convenable pour mon retour, ne desirant rien de plus que de vous donner les preuves de ma déference pour vos avis.
            Pardonnez moi, Monsieur, si me trouvant incommodé j’emprunte une main etrangère pour vous ecrire, et agreez les Sentimens respectueux avec lesquels j’ai l’honneur d’etre Monsieur De Votre Excellence Le très humble et très Obeissant Serviteur.
            
              J. Schaffer
            
          
          
            II.
            
              Paris le 18 Octr 1783
            
            Si S. Excellence Monsieur le Dr. Franklin veut bien me remettre quelques deniers je le prie de le faire par la dame qui se charge de cette lettre, et qui a ma confiance.
            
              J Schaffer
            
          
         
          Addressed: A Son Excellence / Monsieur le Dr. Franklin / Ministre plenipotentiaire des Etats / Unis / à Passy.
        